U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, WI53202 April 29, 2010 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100F Street, N.E. Washington, D.C. 20549 Re: TRUST FOR PROFESSIONAL MANAGERS (the “Trust”) File Nos.: 333-62298, 811-10401 Dear Sir or Madam: We are attaching for filing, on behalf of the Trust,Post-Effective Amendment No. 189 to the Trust’s Registration Statement on Form N-1A (“the Amendment”) pursuant to the Securities Act of 1933, as amended (the “1933 Act”) (Amendment No. 191 to the Registration Statement pursuant to the Investment Company Act of 1940, as amended).This Amendment is being filed pursuant to Rule 485(a)(1) under the Securities Act of 1933 for the purpose of conforming the Alternative Strategies Mutual Fund’s Prospectus to the Summary Prospectus Rule as set forth in 17CFR Parts 230, 232, 239, and 274. Pursuant to Rule 485(a)(1), the Trust anticipates that this filing shall become effective on June28, 2010.At or before June 28, 2010, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this Amendment.The purpose of that filing will be to add the audited financial statements and certain related financial information for the fiscal year ended February 28, 2010, incorporate any comments made by the Staff on this Amendment and to update any missing information and/or file updated exhibits to the Registration Statement.Subsequently, it is anticipated that the Trust will file a Summary Prospectus under Rule 497(k). If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-5384. Very truly yours, /s/ Rachel A. Spearo Rachel A. Spearo For U.S. Bancorp Fund Services, LLC Enclosures
